          Case 1:20-cv-07813-MKV Document 7 Filed 12/17/20 Page 1 of 1



                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
                                                                           DOC #:
 SANDY GRACIANO,                                                           DATE FILED: 12/17/2020
                               Plaintiff,
                                                                   1:20-cv-07813 (MKV)
                       -against-
                                                                 ORDER OF DISMISSAL
 REVERB.COM LLC,

                               Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 6]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and, if the Parties are unable

timely to memorialize the settlement in an agreement, without prejudice to restoring the action

to this Court’s calendar if the application to restore the action is made by January 15, 2021. If

no such application is made by that date, today’s dismissal of the action is with prejudice. See

Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: December 17, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
